The State Industrial Commission on November 25, 1931, found that Daniel Branson had suffered a changed condition since July 27, 1931, and that his former temporary total disability, then ending and compensated, had become a permanent partial disability. An appropriate award was made.
Reversal is sought upon the ground that there is no competent evidence to support the finding of a changed condition.
There is ample evidence to support the finding. Dr. B.H. More testified, "He is incapacitated definitely at this time." "He has a very pronounced arthritis"; that this arthritis deposits would develop some months after the injury and accordingly the disability would increase. This doctor testified, "I would say that it is traumatic arthritis." The present condition of Branson was by the testimony attributed to his injury.
Award affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266; L. R. A. 1917D, 186; 28 R. C. L. 812, 828, 829; R. C. L. Perm. Supp. p. 6254; R. C. L. Pocket Part, title "Workmen's Compensation," § 116.